Citation Nr: 1017299	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for low back strain.

2.	Entitlement to a higher rating for right knee strain, 
initially evaluated as noncompensable from November 1, 2004 
to January 6, 2010, and at the 10 percent level since January 
7, 2010. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran had active military service from October 1983 to 
March 1984, and from October 1984 to October 2004, including 
service in Southwest Asia during  the Persian Gulf War.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which in pertinent part, granted service 
connection for low back strain and right knee strain, and a 
noncompensable rating for each disorder, effective November 
1, 2004. The Veteran appealed the initial ratings assigned. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection). Jurisdiction over this case was 
then transferred to           the RO in Roanoke, Virginia. 

The Board remanded this case in October 2007 for further 
development of the evidence. During pendency of the appeal, a 
March 2010 RO rating decision granted a 10 percent initial 
evaluation for low back strain, effective from November 1, 
2004; and a 10 percent evaluation for right knee strain, 
effective January 7, 2010. There are still higher available 
schedular ratings, so both claims remain on appeal. See A.B. 
v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed 
to be seeking the highest possible rating for a disability 
unless he or she expressly indicates otherwise). 

Previously, the Veteran had also raised the issue of 
entitlement to a 10 percent evaluation under 38 C.F.R. § 
3.324 based upon multiple noncompensable service-connected 
disabilities. In light of the RO's March 2010 decision 
granting at least  10 percent combined disability 
compensation dating back to the November 1, 2004 effective 
date of service connection for a right knee disorder, 
however, the claim for compensation under 38 C.F.R. § 3.324 
is now a moot issue. Present consideration is of the initial 
evaluations for the two service-connected disabilities under 
review. 

FINDINGS OF FACT

1.	The Veteran has limitation of motion of the lumbar spine 
no worse than forward flexion to 70 degrees, with no 
additional loss of motion attributable to pain, weakness, 
fatigability, or other functional loss. There is also no 
indication of a combined range of motion not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

2.	From November 1, 2004 to January 6, 2010, there was 
range of motion of the right knee from 0 to 140 degrees, with 
no objective signs of instability. 

3.	Since January 7, 2010, there is indication of x-ray 
findings of degenerative arthritis in the right knee. 
However, range of motion was from 0 to 126 degrees even when 
considering the impact of pain on use. There was at most the 
presence of a trace of collateral ligament laxity.


CONCLUSIONS OF LAW

1.	The criteria are not met for a initial rating higher 
than 10 percent for low back strain. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);    38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2009).

2.	The criteria are not met for a higher rating for right 
knee strain, initially rated noncompensable from November 1, 
2004 to January 6, 2010, and at 10 percent from January 7, 
2010 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)    
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Code 5010 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal, the requirement of VCAA 
notice does not apply. Where a claim for service connection 
has been substantiated and an initial rating and effective 
date assigned, the filing of a Notice of Disagreement (NOD) 
with    the RO's decision as to the assigned disability 
rating does not trigger additional           38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is 
the case here, in that the claims for service connection for 
both low back strain, and right knee strain have been 
substantiated, and no further notice addressing the 
downstream disability rating requirement is necessary. In any 
event, the RO has provided August 2005 and November 2007 
notice correspondence that directly addressed the evidentiary 
requirements to substantiate the claims on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment, and arranging for him to 
undergo VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).     The Veteran has not requested a hearing in 
connection with this matter. There is no objective indication 
of any further relevant information or evidence that must be 
associated with the record. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R.             
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Generally,          the degrees of disability specified 
are considered adequate to compensate for a        loss of 
working time proportionate to the severity of the disability. 
38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Low Back Strain

Under applicable rating criteria, lumbosacral strain is to be 
evaluated in accordance with VA's General Rating Formula for 
Diseases and Injuries of the Spine. 
 
This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than   30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. For the 
thoracolumbar spine, normal range of motion is defined as 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion to 30 degrees in either direction; and 
rotation to 30 degrees in either direction. See 38 C.F.R. § 
4.71a, Plate V. 

The Veteran underwent a VA Compensation and Pension 
examination for general medical evaluation in November 2004. 
He then reported having had frequent lower back pain, worse 
with standing, and responsive partially to pain medication. 
Physical examination revealed that the Veteran was not 
wearing any braces, supports, belts or devices. He was able 
to perform a straight leg raising test to           60 
degrees with no radiation of pain described. He ambulated 
without assistance, and had normal posture and gait. There 
was no edema, tenderness, guarding, redness, heat, 
instability, weakness, abnormal movement, spasm, pain on 
motion,   or pain on repeated movement. Range of motion 
consisted of forward flexion to            90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees in 
both directions, and lateral rotation 55 degrees in both 
directions. An x-ray study showed a normal lumbar spine, as 
multiple views showed no evidence of fracture, bone 
destruction, spondylolysis or spondylolisthesis. The 
intervertebral disc spaces were normal.    The diagnosis was 
lower back strain, with ongoing symptoms likely to be related 
to muscle strain. 

The post-service treatment records from a military clinic in 
Woodbridge, Virginia, include a November 2007 physician's 
report indicating the Veteran presented with reported lower 
back pain, back stiffness in the lower region, and radicular 
pain,           to the posterior aspect of the left lower 
extremity down the back of the buttock to the back of the 
left knee. There was a diagnostic history of lower back 
sprain, and intervertebral disc degeneration. On examination, 
the lumbosacral spine did not indicate normal curvature. 
There was tenderness on palpation. A straight let raising 
test was negative. The assessment was lumbago. When seen the 
following month, the lumbosacral spine exhibited no 
abnormalities. There was subjective discomfort over the 
paraspinal muscles in the lumbosacral area, with no local 
swelling, erythema, or warmth noted. An x-ray showed minimal 
degenerative changes present at L4-L5. The assessment was 
lower back pain. 

In April 2008, the Veteran underwent at a private hospital a 
left L4-L5 lumbar diskectomy, and left L5 laminectomy. The 
postoperative diagnosis was L4-L5 lumbar disk herniation, and 
L4-L5 lumbar spinal stenosis. 

A VA orthopedic examination was completed in January 2010. 
The Veteran then described having back pain that was about at 
the level as prior to his 2008 surgery. There was pain 
extending into the left buttock area. He tried to avoid 
lifting heavy objects, or remaining in the same position for 
an extended time period. On objective examination, there were 
no gait problems. When standing, the Veteran tended to lean 
forward about 5 degrees and slightly to his right. Range of 
motion was forward flexion to about 70 degrees with further 
motion painful; extension about 10 degrees; lateral flexion 
10 to 15 degrees to either side with pain at the end; and 
rotation 45 to 50 degrees to either side, with some 
discomfort at the extremes. There was no further loss of 
range of motion of his back following three repetitious 
movements. There was no indication of fatigability or 
incoordination noted on testing of the back region. The 
examiner indicated it would be speculation to determine how 
much further loss of range of motion would occur during a 
flare-up. Motor function was 5/5 in the hips, knees, legs and 
ankles. Sensation was intact in the lower extremities. An x-
ray showed no definite sign of instability. There was some 
narrowing of the L5-S1 disc space and the corresponding 
foramen. 

Having reviewed the foregoing, the Board is of the opinion 
that a 10 percent rating since the November 1, 2004 effective 
date of service connection remains the proper initial rating 
for the Veteran's low back strain. Under the applicable 
general rating formula, assignment of the next higher 20 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, combined range of motion not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. There 
is currently no competent evidence demonstrating that one of 
these rating provisions is met. First, as to limitation of 
motion, the most pronounced limited mobility was noted on the 
January 2010 VA medical examination which determined there 
was forward flexion to 70 degrees, with pain developing on 
any further movement. Thus, mobility up to 70 degrees was 
generally not constrained by pain on use. Nor were there 
signs of weakness, incoordination, or joint fatigability, 
including following repetitive motion testing. Consequently, 
even when taking into account pain on use, fatigability, and 
other forms of functional loss, as required per DeLuca, the 
Veteran's retained capacity for motion remained at or around 
70 degrees forward flexion. This measurement of mobility 
clearly exceeds the standard for what will qualify for a 
higher 20 percent disability rating. Therefore, when 
considering limitation of motion, that factor    does not 
provide any basis for an increased evaluation in this case. 

Next, applying the remaining provisions of the rating 
formula, the Veteran's low back disorder does not warrant any 
higher evaluation under this criteria as well.    He does not 
have at or close to the combined range of motion of 120 
degrees or less. Nor for that matter does he manifest muscle 
spasm or guarding with attendant abnormal gait or abnormal 
spinal contour. The November 2004 VA examination report 
specifically noted the absence of back spasm, and this 
manifestation was not found to any extent on the subsequent 
examination. Moreover, gait has consistently been normal. 
Although a November 2007 outpatient treatment record alluded 
to   the possibility of some abnormal spinal contour, this is 
not borne out on VA examination, nor is that symptom alone 
sufficient to meet the pertinent rating criteria, absent 
muscle spasm or guarding. Accordingly, based on orthopedic 
impairment there is no basis to substantiate an increased 
evaluation for low back strain. 

The Board has further considered the record as to associated 
compensable neurological impairment with service-connected 
disability, and determines that this is not present. The 
Veteran while complaining of some radiating pain to the left 
lower extremity, has not been diagnosed with nor is otherwise 
shown as having sciatic nerve pain, or other compensable 
neurological symptomatology. On this subject, testing of both 
sensory and motor capacities within the lower extremities has 
been entirely normal. Nor is the Veteran shown to have any 
manifestation of vertebral disc involvement marked by 
incapacitating episodes of Intervertebral Disc Syndrome 
(IVDS), as evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In summary, a 10 percent initial rating remains warranted for 
service-connected  low back strain under provisions of the VA 
rating schedule. 

Right Knee Strain

The Veteran's right knee strain has been rated noncompensable 
from November 1, 2004 to January 6, 2010, and at 10 percent 
since January 7, 2010, pursuant to        38 C.F.R. § 4.71a, 
Diagnostic Code 5010, for traumatic arthritis. 

Diagnostic Code 5010 is in turn evaluated under the 
provisions of 38 C.F.R.                  § 4.71a, Diagnostic 
Code 5003, pertaining to degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 
5260 pertains to limitation of leg flexion, and provides for 
a noncompensable rating when flexion is limited to             
60 degrees. A 10 percent rating requires flexion limited to 
45 degrees; a 20 percent rating requires flexion limited to 
30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

Upon VA general medical examination in November 2004, the 
Veteran reported having intermittent right knee pain, 
including when at rest. He stated the knee would snap and 
pop, and he experienced flare-ups up to 3 to 4 hours 
responsive to pain medication. The knee was not reported to 
be swollen, hot, red, stiff, weak, unstable, giving-out, 
locking, or lacking endurance. He did describe having had a 
knee brace which helped somewhat. Objectively, there was no 
crepitus, soft tissue swelling, effusion, tenderness, 
guarding, redness, heat, instability, weakness, abnormal 
movement, spasm, pain on motion, or pain on repeated 
movement.   Range of motion findings were of flexion to 140 
degrees, extension to 0 degrees. There was no varus or valgus 
deformity. Lachman's, Drawer and McMurray's tests were all 
negative. An x-ray was normal, and revealed no bone or soft 
tissue abnormality. The diagnosis was right knee strain.

On a January 2010 VA orthopedic examination, the Veteran 
described having experienced the right knee intermittently 
snapping out of and back into place.       He further 
described knee giving way and instability, stating that he 
had almost fallen over. No weakness or incoordination was 
described. On physical examination, there was a trace of 
collateral ligament laxity of the right knee.    There was no 
posterior ligament laxity. There was no significant joint 
effusion of the knees. Range of motion of the right knee was 
flexion to about 127 degrees,    and extension was to 0 
degrees. There was mild discomfort beginning at 126 to              
127 degrees of flexion. McMurray's test was negative. There 
was mild patellofemoral compression discomfort of the right 
knee and no instability. There was no further loss of motion 
on repetitive motion testing. There were no signs of 
fatigability or incoordination. The examiner found it would 
be speculation to determine how much further loss of range of 
motion would occur during a flare-up. The Veteran walked 
without any assistive aids and had no significant limp.                
An x-ray indicated the presence of degenerative joint disease 
with joint space narrowing. 

The competent and probative evidence does not support the 
assignment of any higher rating than the existing evaluations 
assigned for the Veteran's service-connected right knee 
strain. For the initial time period under review from  
November 1, 2004 to January 6, 2010, a noncompensable (i.e., 
0 percent) rating remains warranted. There is indication that 
range of motion of the right knee was from 0 to 140 degrees, 
so within the fully normal range. There was no additional 
limitation of motion to consider due to pain, weakness, 
fatigue, incoordination, or any other form of qualifying 
functional loss. See DeLuca, supra; 38 C.F.R. § 4.45, 4.59. 
Thus, a higher rating is not assignable premised upon 
limitation of motion. There was likewise no indication of 
qualifying other impairment of the knee inasmuch as the right 
knee demonstrated no varus or valgus deformity, and all 
objective tests utilized to gauge instability were found to 
be negative. Hence,             a noncompensable rating 
remains warranted up until January 7, 2010. 

Turning to the timeframe since January 7, 2010, the propriety 
of the existing disability rating, in this instance of 10 
percent, is again borne out by the record.  
On the January 2010 VA orthopedic examination, right knee 
range of motion consisted of 0 to 127 degrees, with pain 
beginning near 126 degrees of flexion.    No further loss of 
motion was evident upon repetitive motion testing. Other 
forms of functional loss besides pain, such as fatigability 
and incoordination, were not apparent. Thus, as extension was 
full, and forward flexion was well in excess of what would 
qualify for even a 10 percent rating under Diagnostic Code 
5260, there is no objective basis for assignment of an 
increased rating based on limitation of motion. 

The Board has also considered the potential availability of a 
separate compensable rating premised upon right knee 
instability, and finds this is not warranted. In this regard, 
the evidentiary basis for the existing 10 percent rating 
remains the presence of x-ray findings of degenerative 
arthritis. While there was also indication on examination of 
a trace of collateral ligament laxity, this cannot support a 
separate 10 percent rating under Diagnostic Code 5257, 
inasmuch as the Veteran does not have limitation of motion at 
even a recognized noncompensable level -- either leg flexion 
limited to 60 degrees, or leg extension limited to 5 degrees. 
VAOPGCPREC 9-98 (August 14, 1998). As such, attempting to 
rate the Veteran's right knee disorder under Diagnostic Code 
5257 as 10 percent disabling for mild symptomatology, would 
mean having to dispense with the existing rating under 
Diagnostic 5003; the two 10 percent ratings cannot be 
assigned simultaneously, without limitation of motion to at 
least a 0 percent level. Consequently, no higher than a 
single 10 percent rating can be assigned for the Veteran's 
service-connected right knee disability, from January 7, 2010 
onwards. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. Notably, 
he remains employed on a full-time basis. The Veteran's 
service-connected disorders also have not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown,          9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for 
increased ratings for lumbar spine and right knee strain. 
This determination takes into full account the potential 
availability of any additional "staged rating" based upon 
incremental increases in severity of service-connected 
disability during the pendency of the claims under review. 
The preponderance of the evidence is against the claims, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     
ORDER

An initial rating higher than 10 percent for low back strain 
is denied.

A higher rating for right knee strain, initially evaluated as 
noncompensable from November 1, 2004 to January 6, 2010, and 
at 10 percent since January 7, 2010,      is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


